DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to an anode and a lithium metal battery, classified in H01M 10/052.
II. Claims 19-24, drawn to a method of making an anode for a lithium metal battery, classified in H01M 4/0404.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed could be made by a materially different process, such as a method in which the porous separator is laminated onto the polymer layer after it is dried.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and
The inventions have acquired a separate status in the art in view of their different classification
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
During a telephone conversation with Francine Nesti on 9/22/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-24 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claim 8 is objected to because of the following informalities:
Claim 8, line 2: “PEGMA” should be amended as “PEGDMA”.  
Claim 15, lines 1-2: “a crosslinked PEGDMA the ion conducting filler” should be amended as or similar to “a crosslinked PEGDMA and the ion conducting filler”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13, and thus dependent claims 14-18, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation of “… a solidified polymer network comprising a crosslinked polymer operated in an ion conducting filler…” It is unclear if “operated in” requires the polymer to be mixed with an ion-conducting filler or have a particular structure within the ion-conducting filler. 
For compact prosecution purposes, the claimed feature of “…a solidified polymer network comprising a crosslinked polymer operated in an ion conducting filler” will be examined for prior art examination as if it recited “…the polymer network comprises a crosslinked polymer mixed with an ion-conducting filler” as presented in claim 4 and supported in the instant specification ([0007]).
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9, 12, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140170478 A1 to Liao et al. (Liao). 

Regarding claim 1, Liao discloses an anode for a lithium metal battery ([0008]), comprising a current collector (Fig. 1, [0028] current collector 112); a LiPON layer on the current collector (Fig. 2, [0055] single-ion conductive layer 206 made of lithium phosphorus oxynitrides); a solid polymer layer on the LiPON layer (Fig. 1, [0074], [0076], [0080] electrolyte 106 which can be a solid polymer electrolyte); and a porous separator laminated to the solid polymer layer (Fig. 1, [0113] separator 108). Fig. 2 of Liao is an illustration of the anode labeled 102 depicted in Fig. 1.

Regarding claim 2, Liao further discloses that solid polymer layer is one or more linear polymers selected from polyDDA-X, wherein X is one or more of TFSI, FSI, PF6, Cl, Br, and I, PVB, PVA, PVP, PUA and PVDF ([0080] solid polymer electrolyte can be 

Regarding claim 3, Liao further discloses that the ion conducting filler comprises one or more of an ionic liquid polymer, an ionic liquid, a lithium salt and a solvent ([0081] solvent, [0082] lithium salts).

Regarding claim 4, Liao further discloses that the solid polymer layer comprises a solid polymer matrix formed of a crosslinked polymer ([0080] Liao discloses crosslinked polymers) mixed with an ion conducting filler ([0081-0082] solvent and lithium salt).

	Regarding claim 5, Liao further discloses that the crosslinked polymer is crosslinked PEGDMA, crosslinked polyDDA-X, crosslinked PVB, crosslinked PVA, crosslinked PVP, crosslinked PUA or crosslinked PVDF. Liao discloses crosslinked PVDF ([0080]). 

	Regarding claim 12, Liao further discloses a lithium metal battery (title, “lithium-ion electrochemical cell”) comprising the anode of claim 1, (see rejection above regarding claim 1), a cathode (Fig. 1, [0028], cathode 102), and a liquid electrolyte ([0074], electrolyte 106 can be any suitable liquid). 
The feature as claimed of, “the lithium metal battery configured to operate at a pressure of 20 PSI or less,” does not impart any specific, inherent structure, wherein 
Additionally, it is noted that the courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).

	Regarding claim 13, Liao discloses an anode for a lithium metal battery ([0008]) comprising: a current collector (Fig. 1, [0028], current collector 112); a LiPON layer on the current collector (Fig. 2, [0055], single-ion conductive layer 206 made of lithium phosphorus oxynitrides); a solid polymer matrix on the LiPON layer, wherein the solid polymer matrix is a solidified polymer network ([0080], network) comprising a crosslinked polymer ([0080]), operated in an ion conducting filler ([0081-0082], solvent and lithium salts), and a porous separator laminated to the solid polymer matrix (Fig. 1, [0113], separator 108).	

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9, 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Liao.

Regarding claim 9, Liao further discloses that the thickness of the single-ion conductive material layer (“LiPON layer”) may vary over a range of from 1 nm to 10 microns ([0056]). The range disclosed by Liao encompasses the claimed thickness range of greater than or equal to 0.2 microns and less than or equal to 3 microns. Liao does not disclose any difference or preference for values within the disclosed range. Liao additionally discloses that the thickness of the layer may depend on the material and method of deposition ([0057]). Given that the thickness is a result of the material and method of deposition, the range disclosed by Liao provides sufficient specificity such that Liao anticipates the feature as claimed. See ClearValue Inc. v. Pearl River Polymers Inc., 668 F.3d 1340, 101 USPQ2d 1773 (Fed. Cir. 2012) and MPEP 2131.03.
Alternatively, the claimed range of 0.2 to 3 microns is considered obvious in view of the taught range of 1 nm to 10 microns by Liao, given that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05; In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).

Regarding claim 16, Liao further discloses that the thickness of the single-ion conductive material layer (“LiPON layer”) may vary over a range of from 1 nm to 10 microns ([0056]). The range disclosed by Liao encompasses the claimed thickness ClearValue Inc. v. Pearl River Polymers Inc., 668 F.3d 1340, 101 USPQ2d 1773 (Fed. Cir. 2012) and MPEP 2131.03.
Alternatively, the claimed range of 0.2 to 3 microns is considered obvious in view of the taught range of 1 nm to 10 microns by Liao given that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05; In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).

Claim Rejections - 35 USC § 103
Claims 6, 7, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liao as applied to claims 1, 4, and 13 above, and further in view of 20160064770 A1 to Lee et al. (Lee).

Regarding claim 6, Liao further discloses that the ion conducting filler includes a lithium salt. Liao discloses that lithium salts can be added to the electrolyte ([0082]) to provide ion-conductivity ([0082]).  
Liao does not specifically disclose that the ion conducting filler is a linearly chained polyDDA-X and an ionic liquid as claimed.  

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute as the specific ion conductor filler of Liao that of the composite electrolyte taught by Lee (i.e., claimed linearly chained polyDDA-X, ionic liquid and a lithium salt – [0222-0224]) in order to provide the predictable results of suppressing dendrite formation, improving ion conductivity, and improving mechanical strength as taught by Lee ([0041]) given the court has held that the simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale B).  
Additionally, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious) (MPEP 2144.07).  Thus, the selection of a known material (Lee’s lithium ion prima facie  obvious in view of the case law cited.

Regarding claim 7, Liao further discloses that the ion conducting filler includes a lithium salt ([0082]) and a solvent ([0081]). Liao does not disclose that the ion conducting filler is specifically an ionic liquid-containing electrolyte, including an ionic liquid. 
In the same field of endeavor, Lee discloses analogous art of a lithium battery (title) with an anode ([0015]) that can have a LiPON layer ([0132]). Lee further teaches an ion conducting filler ([0105], “organic electrolyte”) that is an ionic liquid-containing electrolyte ([0105]) including an ionic liquid, a lithium salt, and a solvent ([0105]). The organic electrolyte of Lee is a component of a composite electrolyte ([0041]), which suppresses dendrite formation, improving ion conductivity and mechanical strength ([0041]).
Therefore it would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to substitute the ion conducting filler of Liao with the composite electrolyte taught by Lee (including claimed ionic liquid-containing electrolyte including an ionic liquid, a lithium salt, and a solvent [0105]), with the predictable result that the composite electrolyte would suppress dendrite formation, improve ion conductivity, and improve mechanical strength. The court has held that the simple substitution of one known element for another to obtain 
Additionally, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious) (MPEP 2144.07).  Thus, the selection of a known material (Lee’s organic electrolyte including an ionic liquid, a lithium salt, and a solvent [0105]) for the ion conducting filler of Liao is further considered prima facie obvious in view of the case law cited.

Regarding claim 10, Liao does not disclose a thickness of the solid polymer electrolyte (“solid polymer layer”). 
In the same field of endeavor, Lee discloses analogous art of a lithium battery (title) with an anode ([0015]) that can have a LiPON layer ([0132]). Lee teaches an electrolyte layer with a thickness of 40 microns or less ([0115]). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to choose a thickness of greater than or equal to 1 micron and less than or equal to 5 microns for the solid polymer electrolyte of Liao as a routine optimization, given that electrolyte layers were known in the art to have a thickness less than 40 microns. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05.  

Regarding claim 17, Liao does not disclose a thickness of the solid polymer electrolyte (“solid polymer layer”). 
In the same field of endeavor, Lee discloses analogous art of a lithium battery (title) with an anode ([0015]) that can have a LiPON layer ([0132]). Lee teaches an electrolyte layer with a thickness of 40 microns or less ([0115]). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to choose a thickness of greater than or equal to 1 micron and less than or equal to 5 microns for the solid polymer electrolyte of Liao as a routine optimization, given that electrolyte layers were known in the art to have a thickness less than 40 microns. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05.  

Claims 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liao, as applied to at least claims 1, 4, and 13 above, and further in view of Lee and US 20040018431 A1 to Gozdz et al. (Gozdz).

Regarding claim 8, Liao in view of Lee further teaches that the ion conducting filler is a linearly chained polyDDA-X, an ionic liquid, and a lithium salt (Lee, [0224]). 
In the same field of endeavor, Gozdz teaches analogous art of a rechargeable lithium-ion battery ([0032]) having a solid polymer electrolyte ([0015]). Gozdz teaches poly(ethyleneglycol)dimethacrylate (“PEGDMA”) as a polymer electrolyte precursor ([0052]), which is then crosslinked to form a solid polymer electrolyte ([0053-0054]).
  Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to substitute crosslinked PEGDMA as taught by Gozdz for the crosslinked polymer of Liao, given that crosslinked PEGDMA was a known type of crosslinked polymer in the art suitable for a solid polymer electrolyte. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art (MPEP 2144.07). 

Regarding claim 15, Liao in view of Lee further teaches that the ion conducting filler is a linearly chained polyDDA-X, an ionic liquid, and a lithium salt (Lee, [0224]). See rejection of claim 6 above. Liao also teaches that PEGDMA is used as a gel polymer electrolyte, but fails to teach PEGDMA as a solid polymer electrolyte.  
In the same field of endeavor, Gozdz teaches analogous art of a rechargeable lithium-ion battery ([0032]) having a solid polymer electrolyte ([0015]). Gozdz teaches poly(ethyleneglycol)dimethacrylate (“PEGDMA”) as a polymer electrolyte precursor ([0052]), which is then crosslinked to form a solid polymer electrolyte ([0053-0054]).
. 

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liao, as applied to at least claims 1 and 13 above, and further in view of US 20130017441 A1 to Affinito et al. (Affinito).

Regarding claim 11, Liao does not disclose a seed layer of lithium metal. 
In the same field of endeavor, Affinito teaches analogous art of a lithium secondary battery ([0002]) with a current collector ([0005]) having a LiPON coating ([0113], single-ion conductive material). Affinito further teaches a seed layer of lithium metal ([0143]) between the current collector and the protective structure (“LiPON layer”) ([0143]). The Examiner notes that Affinito discloses LiPON in a single-ion conductive layer ([0113]), which is part of the protective structure ([0110]). Affinito teaches that a lithium seed layer facilitates the formation of a smooth electroactive layer ([0143]). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to add the lithium seed layer taught by Affinito to the anode disclosed by Liao, between the current collector 

Regarding claim 18, Liao does not disclose a seed layer of lithium metal. 
In the same field of endeavor, Affinito teaches analogous art of a lithium secondary battery ([0002]) with a current collector ([0005]) having a LiPON coating ([0113], single-ion conductive material). Affinito further teaches a seed layer of lithium metal ([0143]) between the current collector and the protective structure (“LiPON layer”) ([0143]). The Examiner notes that Affinito discloses LiPON in a single-ion conductive layer ([0113]), which is part of the protective structure ([0110]). Affinito teaches that a lithium seed layer facilitates the formation of a smooth electroactive layer ([0143]). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to add the lithium seed layer taught by Affinito to the anode disclosed by Liao, between the current collector and LiPON layer, with a reasonable expectation that such an arrangement would result in the formation of a smooth electroactive layer, given that the court has held that combining prior art elements according to known methods to yield predictable results supports a prima facie case of obviousness (MPEP 2143, Exemplary Rationale A).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160079641 A1 to Kim et al. discloses a solid electrolyte with polyDDA-TFSI
US 20170317353 A1 to Zhong et al. discloses a binder 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin K Eng whose telephone number is (571)272-1328.  The examiner can normally be reached on Monday to Friday: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan G Leong can be reached on (571)-270-1292.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/K.K.E./           Examiner, Art Unit 4192                                                                                                                                                                                             
/Amanda J. Barrow/
Primary Examiner, Art Unit 1729                                                                                                                                                                                          e